EXHIBIT 10-A (b)

AMENDMENT TO THE

COLGATE-PALMOLIVE COMPANY

EXECUTIVE INCENTIVE COMPENSATION PLAN

TRUST AGREEMENT

AGREEMENT made this 29th day of October, 2007 by and between COLGATE-PALMOLIVE
COMPANY (hereinafter referred to as “Company”) and THE BANK OF NEW YORK
(hereinafter referred to as “Trustee”).

WITNESSETH

WHEREAS, the Company has established the COLGATE-PALMOLIVE COMPANY EXECUTIVE
INCENTIVE COMPENSATION PLAN TRUST dated June 12, 1987 (hereinafter referred to
as the “Trust”), and

WHEREAS, Company desires to amend the Trust Agreement to assure that the
Colgate-Palmolive Company Executive Incentive Compensation Plan complies with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree to
amend Section 4.03 of the Trust Agreement, effective as of the date of this
Agreement, to read as follows:

Section 4.03 Other Payments. Notwithstanding any other provision of this Trust
Agreement, if any amounts held in the Trust are found in a Determination to have
been includible in gross income of a Participant prior to payment of such
amounts from the Trust by reason of a failure of the Executive Incentive
Compensation Plan to meet the requirements of



--------------------------------------------------------------------------------

Code Section 409A and the regulations thereunder, the Trustee shall, as soon as
practicable, pay such amounts that are includable in income by reason of such
failure to such Participant and charge his account accordingly. For purposes of
this Section 4.03, the Trustee shall be entitled to rely on an affidavit from a
Participant (substantially in the form annexed hereto as Exhibit C) to the
effect that a Determination described in the preceding sentence has occurred.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above mentioned.

 

COLGATE-PALMOLIVE COMPANY By:  

/s/ EDWARD J. FILUSCH

THE BANK OF NEW YORK By:  

/s/ MICHAEL SHAYNE